658 S.E.2d 274 (2008)
STATE of North Carolina
v.
Milton E. LANCASTER.
No. 161P07-2.
Supreme Court of North Carolina.
January 24, 2008.
Milton E. Lancaster, Pro Se.
Joan M. Cunningham, Assistant Attorney General, Scott Thomas, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 10th day of January 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Craven County:
"Denied by order of the Court in Conference this the 24th day of January 2008."